Citation Nr: 0602708	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  02-01 894A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating in excess of 30 percent 
for left foot tender plantar calluses, pes planus, plantar 
fasciitis and metatarsalgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from August 1967 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 RO decision that, in 
pertinent part, denied an increased disability rating in 
excess of 10 percent for the veteran's service-connected left 
foot tender plantar calluses, pes planus, plantar fasciitis 
and metatarsalgia.  In October 2000, the veteran filed a 
timely notice of disagreement.  In February 2002, the RO 
issued a statement of the case, and the following month, the 
veteran timely perfected his appeal herein.

In August 2003, the Board remanded the veteran's claim for 
additional evidentiary development.  Thereafter, the RO 
issued a rating decision, dated in June 2005, which granted 
an increased disability rating of 30 percent, effective from 
August 1998, for the veteran's service-connected left foot 
tender plantar calluses, pes planus, plantar fasciitis and 
metatarsalgia. See AB v. Brown, 6 Vet. App. 35, 38 (1993) (a 
claim for an increased rating remains in appellate status 
where a subsequent rating decision awarded a higher rating, 
but less than the maximum available benefit).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is seeking an increased disability rating for his 
service-connected left foot tender plantar calluses, pes 
planus, plantar fasciitis and metatarsalgia.  

The Board finds there is a further duty to assist and notify 
the veteran with his claims herein. 38 U.S.C.A. §§ 5102, 
5103, 5103A; 38 C.F.R. § 3.159.  

In July 2004, the veteran reported that he was receiving 
ongoing treatment for his left foot disorder at the VA 
outpatient treatment center in Daytona Beach, Florida.  A 
review of the veteran's claims folder reveals that the most 
recent medical treatment evidence of record is dated in 
September 2000.  Under these circumstances, the RO should 
seek to obtain the veteran's updated treatment records for 
consideration in connection with this claim.  Likewise, if 
they show a material change in the veteran's service 
connected disability, an updated VA examination should be 
accomplished.  

Accordingly, the Board remands the case to the RO for the 
following action: 

1.  The RO should have the veteran 
identify all sources of VA and non-VA 
treatment for his service-connected left 
foot tender plantar calluses, pes planus, 
plantar fasciitis and metatarsalgia since 
August 1998.  The RO should then attempt 
to obtain copies of all identified medical 
treatment records which are not already in 
the claims folder file.  Regardless of the 
veteran's response, the RO should obtain 
the veteran's treatment records from the 
VA outpatient treatment center in Daytona 
Beach, Florida, dated from January 2000 to 
the present.

2.  After obtaining all available 
treatment records identified by the 
veteran, the RO should review the 
evidence, (after scheduling a current VA 
examination if a material change in the 
veteran's service connected disability is 
demonstrated since the April 2004 
examination), and enter its 
determination.  If the veteran remains 
dissatisfied with the outcome, he and his 
representative should be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


